Citation Nr: 1139416	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  06-32 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the reduction from 100 percent to 30 percent for the service-connected non-Hodgkin's lymphoma was proper, and if so, whether an increased rating is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to August 1973.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO reduced the 100 percent rating assigned for the service-connected non-Hodgkin's lymphoma to 30 percent.  The Veteran disagreed with the reduction.

In September 2010, the Board determined that additional development of the record was necessary and remanded the matter back to the RO.  Before the case was returned to the Board, the Veteran submitted a claim of service connection for ischemic heart disease.  

The issue of service connection for ischemic heart disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

Unfortunately, and as noted in greater detail below, there has not been substantial compliance with the Board's September 2010 remand directives, and as a result, the appeal is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran questions the propriety of the reduction in rating from 100 percent to 30 percent for his service-connected non-Hodgkin's lymphoma.  In pertinent part, it is contended that, notwithstanding the fact that his non-Hodgkin's lymphoma has been described as "in remission," he continues to experience residuals not only of the disorder itself, but of the treatment therefor.  

The Veteran has consistently maintained that he developed congestive heart failure, and more recently, sarcoidosis, as a residual of his non-Hodgkin's lymphoma.  Evidence in the claims file reveals that the Veteran suffers from these disabilities, as well as chronic fatigue.  The Board remanded the case in September 2010 so that the Veteran could be examined and to obtain an opinion as to what, if any, residuals of the Veteran's non-Hodgkin's lymphoma exist, and to what extent.  

In essence, the Veteran had consistently reported that he had residuals of non-Hodgkins lymphoma, even though the actual cancer was in remission.  

A VA examination from June 2005 notes, however, that the Veteran's "EPOCH" treatments for the July 2004 recurrence of his Non Hodgkin's lymphoma aggravated pre-existing heart murmur, incidents of congestive heart failure, and shortness of breath.  

The Veteran is certainly competent to report what comes to him through his senses, such as reporting that he developed dyspnea on exertion and other similar symptoms around the same time, or in close proximity to his treatment for the lymphoma; however, as a lay person, he does not have the requisite medical expertise to link the congestive heart failure and/or sarcoidosis with his service-connected lymphoma.  Thus, it is not currently possible to rate the Veteran's residuals, as it is unclear as to exactly what they are.  

In a statement received at the RO in February 2006, the Veteran reported that his private doctor told him that sarcoidosis was caused by an overly active recovery of the immune system after suppression during the chemotherapy treatments, and that the sarcoidosis may be contributing to the congestive heart failure.  These are questions that need to be addressed by a medical professional.  

In essence the VA examination findings from 2005 failed to provide findings in sufficient detail to enable a thorough evaluation of the existence and/or severity of current residuals of the Veteran's service-connected lymphoma.

Pursuant to the September 2010 remand directives, the Veteran was examined in October 2010.  Unfortunately, these examination findings likewise fail to provide findings sufficient to determine what residuals currently exist that are related to the service-connected non-Hodgkin's lymphoma.  The October 2010 examination is inadequate to rate the Veteran's disability.  The examiner in October 2010 noted the Veteran's general complaints of night sweats and weakness, shortness of breath and difficulty with balance; however, he never opines as to the etiology of these symptoms.  

The examiner noted that the Veteran had diagnoses of sarcoidosis, mitral regurgitation, thyroid disease, valvular heart disease, but that they were not caused by the Veteran's lymphoma; however, he does not provide an opinion as to what symptoms, if any, are related to the Veteran's service-connected non-Hodgkin's lymphoma, or if the non-Hodgkin's lymphoma aggravates any of the Veteran's non-service connected disabilities noted above; and, if so, to what extent.  

In essence the most recent VA examination findings fail to provide findings in sufficient detail to enable a thorough evaluation of the existence and/or severity of current residuals of the Veteran's service-connected lymphoma.

In this regard, and critically, a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Additionally, where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization from the Veteran, obtain and associate with the claims file any pertinent VA or other inpatient or outpatient treatment records, subsequent to June 2005 that are not already of record.  

2.  Schedule the Veteran for additional VA examinations, by appropriate specialists, in order to more accurately determine the existence and/or severity of any existing residuals of the service-connected non-Hodgkin's lymphoma or treatment therefor.  In addition to providing opinions as to whether the Veteran's complaints of heart disease, including congestive heart failure, and sarcoidosis are related to or aggravated by the service-connected lymphoma, the examiner should address the Veteran's assertions as to whether he has any respiratory distress, fatigue, or heart conditions that are a residual of the service-connected non-Hodgkin's lymphoma.  If the examiner determines that the Veteran's treatment for the non-Hodgkin's lymphoma aggravated any of the Veteran's pre-existing disorders beyond their natural progress, the examiner should opine as to the level of increase in disability attributable to the aggravation.  

All pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.  All such information and opinions, when obtained, should be made a part of the Veteran's claims folder.  Moreover, a complete rationale must be provided for any opinion offered.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiner(s) prior to completion of the examination(s).  Moreover, a notation to the effect that this record review has taken place must be included in the examination report(s).

3.  Ensure the above development has been conducted in accordance with the instructions above.  If the examination report does not provide the information requested above, return the report as insufficient.  Thereafter, readjudicate the Veteran's claim.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



